IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-22-00258-CR

MARTIN VEGA GUZMAN,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee



                          From the 361st District Court
                              Brazos County, Texas
                        Trial Court No. 20-02796-CRF-361


                            ABATEMENT ORDER

      Appellant has filed a Motion for Withdrawal and Substitution of Counsel. As

Appellant’s appellate counsel was appointed by the trial court, we abate this case to the

trial court for resolution of Appellant’s motion. The trial court shall resolve Appellant’s

motion within twenty (20) days from the date of this Order. After the trial court has

ruled, the clerk of the court shall file a supplemental clerk’s record with this court

within ten (10) days.
                                        PER CURIAM


Before Chief Justice Gray,
       Justice Johnson, and
       Justice Smith
Appeal abated
Order delivered and filed October 28, 2022
Do not publish




Guzman v. State                                      Page 2